     Case: 1:21-cv-00579 Document #: 17 Filed: 02/26/21 Page 1 of 1 PageID #:107

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Jane Doe
                               Plaintiff,
v.                                                   Case No.: 1:21−cv−00579
                                                     Honorable Gary Feinerman
US Fertility, et al.
                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, February 26, 2021:


         MINUTE entry before the Honorable Gary Feinerman:Motion for extension of
time to answer [15] is granted. The deadline for Defendant Fertility Centers of Illinois to
file a responsive pleading is extended to 3/26/2021. The motion hearing set for 3/2/2021
[16] is stricken. Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
